Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

2.	This action is in reply to the amendment filed on 07/13/2022, and the communications with Applicants’ Representative, Anthony R. Curro (Reg. No. 62,752), on 08/19/2022 and 08/23/2022.

3.	The Examiner contacted Applicants’ Representative, Anthony R. Curro, on 08/19/2022 to discuss a proposed Examiner’s Amendment to amend independent claims 1/9/17 in order to place the application in condition for allowance, to amend dependent claims 2-3, 5, 8, 10-13, 16, 18-20, and 23-24 to address antecedent basis deficiencies, and to amend dependent claim 25 to address a minor formality issue, which Applicants’ Representative approved via a follow-up electronic communication on 08/23/2022.

4.	The §101 rejection of claims 1-20 was previously withdrawn [See Office Action, dated 04/12/2021].

5.	The information disclosure statements (IDS) filed on 04/13/2022 and 06/03/2022 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

6.	Claims 1-3, 5, 8-13, 16-20, and 23-25 are amended by Examiner’s Amendment below.

7.	Claims 1-3, 5, 8-13, and 16-26 are now pending and allowed.




EXAMINER’S AMENDMENT

8.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

9.	Authorization for the Examiner’s Amendment to claims 1-3, 5, 8-13, 16-20, and 23-25 was given in response to an Examiner-Initiated telephonic communication with Applicants’ Representative, Mr. Anthony R. Curro (Reg. No. 62,752), initiated on August 19, 2022. Applicants’ Representative provided authorization for the Examiner’s Amendment to claims 1-3, 5, 8-13, 16-20, and 23-25 via a follow-up electronic communication on August 23, 2022.

10.	The application has been amended as follows:

In the Claims:
Claims 1-3, 5, 8-13, 16-20, and 23-25 are amended as shown below.

1.  (Currently Amended)  A computer implemented method for blockchain enabled crowdsourcing, the method comprising: 
	receiving an asset from a content provider; 
	deploying a smart contract with permissions associated with the asset;
	partitioning the asset into a plurality of asset fragments using cognitive or natural language techniques, wherein partitioning the asset includes processing structured and unstructured data to find a location to partition the asset into the plurality of asset fragments; 
	scrambling the plurality of asset fragments, wherein the partitioning and the scrambling protect[[s]] the asset by unlinking the plurality of asset fragments and protect[[s]] ownership rights of the asset; 
	logging and hashing each of the asset fragments into a blockchain log associated with a ledger of transactions or a log of asset fragments; 
	releasing each of the logged and hashed asset fragments into a blockchain network associated with the blockchain log; 
	generating a plurality of access permissions for each logged and hashed asset fragment in the blockchain network, wherein one of the plurality of access permissions includes allowing multiple participants to access and complete a same logged and hashed asset fragment at a same time; 
	tracking each of the logged and hashed asset fragments in the blockchain network; 
	receiving a request from a participant of a plurality of participants to access one or more logged and hashed access fragments; 
	invoking the smart contract to retrieve the one or more logged and hashed access fragments; and 
	receiving multiple versions of the logged and hashed asset fragments as a completed work product through the blockchain network, the completed work product including work contributions from the plurality of participants, each work contribution submitted asynchronously by each of the participants and without knowledge of work contributions submitted by other participants associated with the same logged and hashed asset fragment.  

2. (Currently amended) The method of claim 1, further comprising: notifying the content provider of a progress associated with each released logged and hashed asset fragment released into the blockchain network.  

3. (Currently amended) The method of claim 1, further comprising: 
	determining that a released asset fragment has been completed by a participant; 
	applying compensation rules and asset progress tracking based on the determined completed asset fragment; and 
	creating a participant reputation score based on the determined completed asset fragment.  

5. (Currently amended) The method of claim 1, further comprising: 
	determining that a released asset fragment has not been completed by a participant within a deadline; and 
	triggering an action to obtain the determined asset fragment that has not been completed, wherein the action is either hiring a professional to complete the determined asset fragment or increasing a compensation reward for a crowdsourcing community to complete the determined asset fragment.  

8. (Currently amended) The method of claim 1, wherein the participants that work on a plurality of separate asset fragments are a part of a crowdsourced network 

9. (Currently amended) A computer system for blockchain enabled crowdsourcing, comprising: 
	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system performs a method comprising: 
		receiving an asset from a content provider; 
		deploying a smart contract with permissions associated with the asset;
		partitioning the asset into a plurality of asset fragments using cognitive or natural language 	techniques, wherein partitioning the asset includes processing structured and unstructured data to 	find  a location to partition the asset into the plurality of asset fragments;  
		scrambling the plurality of asset fragments, wherein the partitioning and the scrambling 	protect[[s]] the asset by unlinking the plurality of asset fragments and protect[[s]] ownership rights 	of the asset; 
		logging and hashing each of the asset fragments into a blockchain log associated with a 	ledger of transactions or a log of asset fragments; 
		releasing each of the logged and hashed asset fragments into a blockchain network 	associated with the blockchain log; 
		generating a plurality of access permissions for each logged and 	hashed asset fragment in the blockchain network, wherein one of the plurality of ccess permissions includes allowing multiple participants to access and complete a 	same logged and hashed asset fragment at a same time; 
		tracking each of the logged and hashed asset fragments in the blockchain network; 
		receiving a request from a participant of a plurality of participants to access one or more 	logged and hashed access fragments; 
		invoking the smart contract to retrieve the one or more logged and hashed access 	fragments; and 
		receiving multiple versions of the logged and hashed asset fragments as a completed work 	product through the blockchain network, the completed work product including work contributions 	from the plurality of participants, each work contribution submitted asynchronously by each of the 	participants and without knowledge of work contributions submitted by other participants 	associated with the same logged and hashed asset fragment.  

10. (Currently amended) The computer system of claim 9, further comprising: notifying the content provider of a progress associated with each released logged and hashed asset fragment released into the blockchain network.  

11. (Currently amended) The computer system of claim 9, further comprising: 
	determining that a released asset fragment has been completed by a participant; 
	applying compensation rules and asset progress tracking based on the determined completed asset fragment; and  
	creating a participant reputation score based on the determined completed asset fragment.  

12. (Currently amended) The computer system of claim 9, further comprising: 
	determining that a released asset fragment has not been completed by a participant; 
	
	notifying the content provider of a progress associated with each released asset fragment.  

13. (Currently amended) The computer system of claim 9, further comprising: 
	determining that a released asset fragment has not been completed by a participant within a deadline; and 
	triggering an action to obtain the determined asset fragment that has not been completed, wherein the action is either hiring a professional to complete the determined asset fragment or increasing a compensation reward for a crowdsourcing community to complete the determined asset fragment.  

16. (Currently amended) The computer system of claim 9, wherein the participants that work on a plurality of separate asset fragments are a part of a crowdsourced network 

17. (Currently amended) A computer program product for blockchain enabled crowdsourcing, comprising: 
	one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
		receiving an asset from a content provider; 
		deploying a smart contract with permissions associated with the asset;
		partitioning the asset into a plurality of asset fragments using cognitive or natural language 	techniques, wherein partitioning the asset includes processing structured and unstructured data to 	find  a location to partition the asset into the plurality of asset fragments; 
		scrambling the plurality of asset fragments, wherein the partitioning and the scrambling 	protect[[s]] the asset by unlinking the plurality of asset fragments and protect[[s]] ownership rights 	of the asset; 
		logging and hashing each of the asset fragments into a blockchain log associated with a 	ledger of transactions or a log of asset fragments; 
		releasing each of the logged and hashed asset fragments into a blockchain network 	associated with the blockchain log; 
		generating a plurality of access permissions for each logged and 	hashed asset fragment in the blockchain network, wherein one of the plurality of access permissions includes allowing multiple participants to access and complete a 	same logged and hashed asset fragment at a same time; 
		tracking each logged and hashed asset fragments in the blockchain; 
		receiving a request from a participant of a plurality of participants to access one or more 	logged and hashed access fragments; 
		invoking the smart contract to retrieve the one or more logged and hashed access 	fragments; and 
		receiving multiple versions of the logged and hashed asset fragments as a completed work 	product through the blockchain network, the completed work product including work contributions 	from the plurality of participants, each work contribution submitted asynchronously by each of the 	participants and without knowledge of work contributions6 of 14Application No.: 15/789,635Docket No.: POU820160807US01 submitted by other participants 	associated with the same logged and hashed asset fragment.  

18. (Currently amended) The computer program product of claim 17, further comprising: 
	notifying the content provider of a progress associated with each released logged and hashed asset fragment released into the blockchain network.  

19. (Currently amended) The computer program product of claim 17, further comprising: 
	determining that a released asset fragment has been completed by a participant; 
	applying compensation rules and asset progress tracking based on the determined completed asset fragment; and
	creating a participant reputation score based on the determined completed asset fragment. 

20. (Currently Amended) The computer program product of claim 17, further comprising: 
	determining that a released asset fragment has not been completed by a participant; 
	
	notifying the content provider of a progress associated with each released asset fragment.  

23. (Currently amended) The method of claim 1, further comprising after receiving the completed work product, curating the completed work product using the blockchain network to obtain a best version of the completed work product.  

24. (Currently amended) The method of claim 23, wherein curating the completed work product includes crowdsourcing content on the blockchain network or crowdvoting for real-time content creation on the blockchain network.  
25. (Currently amended) The method of claim 1, further comprising receiving a query from the content provider regarding how many asset fragments are outstanding before a work product is complete.   


Response to Arguments

11.	Applicants’ amendments and associated arguments, filed 07/13/2022, with respect to the rejection of the claims under 35 U.S.C. §112(b) have been considered and are persuasive. The rejection of claims 1-3, 5, 8-13, and 16-26 under 35 U.S.C. §112(b) has been withdrawn.

12. 	In response to the claim amendment filed on 07/13/2022 and the additional amendments to claims 1-3, 5, 8-13, and 16-25 provided above, the 35 U.S.C. §103 rejection applied to claims 1-3, 5, 8-13, and 16-26 in the previous office action are withdrawn.

13.	Applicants submit that “the combination of Blassin, Pogorelik, and Ford does not teach, disclose, or suggest each and every element of Applicants’ claims.” [Applicant’s Remarks, 07/13/2022, pages 12-13]

	In response to Applicants’ argument, it is noted that Applicants’ amendments and the additional amendments to claims 1-3, 5, 8-13, and 16-25 provided above are deemed sufficient to overcome the §103 rejection of claim 1. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Blassin et al. (US 2016/0162478 A1) in view of Pogorelik et al. (US 2017/0091467 A1) in view of Ford et al. (US 2017/0180469 A1). Reasons for allowance are provided below.

REASONS FOR ALLOWANCE

14.	Allowed Claims:  Claims 1-3, 5, 8-13, and 16-26 are allowed, wherein claims 1, 9, and 17 are independent and claims 2-3, 5, 8, 10-13, 16, and 18-26 are dependent.

15.	Reasons for Allowance:
The present invention is directed to a method, system, and computer program product for blockchain enabled crowdsourcing. The claimed invention generally relates to techniques for access control and transfer of digital content using a decentralized blockchain. More specifically, the present invention discloses techniques for generating audio and video closed captioning and video scene descriptions using blockchain enabled crowdsourcing. 
The closest prior art references of record, Blassin et al. (US 2016/0162478 A1), Pogorelik et al. (US 2017/0091467 A1), and Ford et al. (US 2017/0180469 A1), are directed to a method/system for creating and intelligently distributing cognizable translation units among crowd workers, to a method/system for distributing a document to multiple users and tracking incremental changes to document as they are provided by each user, and to an allocation system operating on a processor and configured to receive a work project, to segment the work project into a plurality of tasks and to distribute the plurality of tasks using a block chain algorithm, respectively.
As explained in the last pending art rejection dated April 13, 2022, Blassin discusses the use of a crowd-source network and project breakdown into distributable and traceable tasks, Pogorelik discusses use of a blockchain network and releasing asset fragments and receiving multiple versions of the asset fragments, and Ford describes an allocation system that is configured to receive a work project and to segment the work project into a plurality of tasks. 
With respect to independent claims 1/9/17, Blassin et al., Pogorelik et al., and Ford et al. collectively teach features for receiving an asset from a content provider (See, e.g., Blassin et al., paragraphs 0063, 0170), partitioning the asset into a plurality of asset fragments (Blassin et al., paragraphs 0147, 0166); scrambling the plurality of asset fragments (Blassin et al., paragraph 0121); releasing each of the asset fragments (Blassin et al., paragraphs 0139, 0167); generating a plurality of accessibility information for each released fragment (Blassin et al., paragraphs 0063, 0165, 0262, 0267); receiving a request from a participant of a plurality of participants to access one or more access fragments (Blassin et al., paragraphs 0136, 0267); wherein one of the plurality of accessibility information includes allowing multiple participants to access and complete a same hashed asset fragment at a same time (See, e.g., Pogorelik et al., paragraphs 0021, 0027); tracking each of the hashed asset fragments in the blockchain network (Pogorelik et al., paragraphs 0022, 0027, 0032); and each work contribution submitted without knowledge of work contributions of the other participants (paragraphs 0003, 0013, 0024) [See Non-Final Rejection mailed 04/13/2022 for detailed prior art citations corresponding to the above-noted subject matter].
	However, with respect to independent claims 1/9/17, Blassin et al., Pogorelik et al., and Ford et al., and the other prior art of record does not teach deploying a smart contract with permissions associated with the asset; partitioning the asset into a plurality of asset fragments using cognitive or natural language techniques, wherein partitioning the asset includes processing structured and unstructured data to find a location to partition the asset into the plurality of asset fragments; wherein the partitioning and the scrambling protect the asset by unlinking the plurality of asset fragments and protect ownership rights of the asset; logging and hashing each of the asset fragments into a blockchain log associated with a ledger of transactions or a log of asset fragments; releasing each of the logged and hashed asset fragments into a blockchain network associated with the blockchain log; generating a plurality of access permissions for each logged and hashed asset fragment in the blockchain network, wherein one of the plurality of access permissions includes allowing multiple participants to access and complete a same logged and hashed asset fragment at a same time; tracking each of the logged and hashed asset fragments in the blockchain network;  receiving a request from a participant of a plurality of participants to access one or more logged and hashed access fragments; invoking the smart contract to retrieve the one or more logged and hashed access fragments; and receiving multiple versions of the logged and hashed asset fragments as a completed work product through the blockchain network, the completed work product including work contributions from the plurality of participants, each work contribution submitted asynchronously by each of the participants and without knowledge of work contributions submitted by other participants associated with the same logged and hashed asset fragment, as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claims 9 and 17. The prior art of record neither teaches nor suggests all particulars of the limitations as recited in independent claims 1, 9, and 17. When taken as a whole, the prior art references do not suggest to one skilled in the art to combine all of the respectively disclosed features, particularly at the specific level of detail and integration claimed. While individual features may be known per se, there is no teaching or suggestion absent Applicants’ own disclosure to combine these features other than with impermissible hindsight. Accordingly claims 1-3, 5, 8-13, and 16-26 are allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection was withdrawn based on a finding that, when evaluated in accordance with MPEP 2106, although when evaluated under Step 2A Prong One of the eligibility inquiry the claims are found to recite limitations falling within the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting steps for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), when further evaluated under Step 2A Prong Two, the claims were determined to recite additional elements that integrate the abstract idea into a practical application. In particular, when further evaluated under Step 2A Prong Two, the additional elements of a smart contract, a blockchain log associated with a ledger of transactions or a log of asset fragments, a blockchain network, and performing the partitioning the asset into a plurality of asset fragments using cognitive or natural language techniques, wherein partitioning the asset includes processing structured and unstructured data to find a location to partition the asset into the plurality of asset fragments; scrambling the plurality of asset fragments; logging and hashing each of the asset fragments into a blockchain log associated with a ledger of transactions or a log of asset fragments; releasing each of the logged and hashed asset fragments into a blockchain network associated with the blockchain log; generating a plurality of access permissions for each logged and hashed asset fragment in the blockchain network, wherein one of the plurality of access permissions includes allowing multiple participants to access and complete a same logged and hashed asset fragment at a same time; tracking each of the logged and hashed asset fragments in the blockchain network; receiving a request from a participant of a plurality of participants to access one or more logged and hashed access fragments; invoking the smart contract to retrieve the one or more logged and hashed access fragments; and receiving multiple versions of the logged and hashed asset fragments as a completed work product through the blockchain network, the completed work product including work contributions from the plurality of participants, each work contribution submitted asynchronously by each of the participants and without knowledge of work contributions submitted by other participants associated with the same logged and hashed asset fragment steps based thereon, as recited and arranged with the other limitations required by independent claims 1/9/17, serve to integrate the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea itself.

16.	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
A.	Epstein et al., Pub. No.: US 2007/0241176 A1 – describes a method and apparatus for delivering encoded content.
B.	Shah Pub. No.: US 2017/0236094 A1 – describes a blockchain-based crowdsourced initiatives tracking system.
C.	Ura et al., Pub. No.: JP 2008165625 A – describes a literary work management system for managing literary works jointly created by a plurality of authors.
D.	Byers, Simon, et al. "Analysis of security vulnerabilities in the movie production and distribution process." Proceedings of the 3rd ACM workshop on digital rights management. 2003 – describes analysis of the movie production and distribution process and identify potential security vulnerabilities that may lead to unauthorized copies becoming available to those who may wish to redistribute them.
E.	Li, Shuohao, et al. "Deep neural network with attention model for scene text recognition." IET Computer Vision 11.7 (2017): 605-612 – describes speech recognition and image captioning techniques.
F.	Wang, Yingjie, et al. "An incentive mechanism with privacy protection in mobile crowdsourcing systems." Computer Networks 102 (2016): 157-171 – describes crowdsourcing activities on smartphones or other mobile devices and providing appropriate incentives for workers to participate and well-perform in tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683